United States Court of Appeals
                     For the First Circuit


No. 20-1748

 VICTIM RIGHTS LAW CENTER; EQUAL RIGHTS ADVOCATES; LEGAL VOICE;
   CHICAGO ALLIANCE AGAINST SEXUAL EXPLOITATION; JANE DOE, an
  individual by and through her mother and next friend Melissa
White; ANNE DOE; SOBIA DOE; SUSAN DOE; JILL DOE; NANCY DOE; LISA
                              DOE,

                     Plaintiffs, Appellees,

                               v.

PHIL ROSENFELT, in his official capacity as Acting Secretary of
Education,* SUZANNE GOLDBERG, in her official capacity as Acting
Assistant Secretary for Civil Rights,** UNITED STATES DEPARTMENT
                          OF EDUCATION,

                     Defendants, Appellees.



   FOUNDATION FOR INDIVIDUAL RIGHTS IN EDUCATION, INDEPENDENT
                  WOMEN'S LAW CENTER, SPEECH FIRST, INC.,

                Putative Intervenors, Appellants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]



     * Pursuant to Fed. R. App. P. 43(c)(2), Acting Secretary of
Education Phil Rosenfelt has been substituted for former
Secretary of Education Elisabeth DeVos.

     **Pursuant to Fed. R. App. P. 43(c)(2), Acting Assistant
Secretary for Civil Rights Suzanne Goldberg has been substituted
for former Assistant Secretary for Civil Rights Kenneth Marcus.
                                Before

                   Lynch and Selya, Circuit Judges,
                   and Laplante,*** District Judge.


     Alexa R. Baltes, with whom Charles J. Cooper, Brian W. Barnes,
Cameron T. Norris, Tiffany H. Bates, Patrick Strawbridge, Cooper
& Kirk, PLLC, and Consovoy McCarthy PLLC were on brief, for
appellants.
     Michael F. Qian, with whom Natalie A. Fleming Nolen, David A.
Newman, James R. Sigel, Emily Martin, Neena Chaudhry, Sunu Chandy,
Shiwali G. Patel, Elizabeth Tang, Diane L. Rosenfeld, and Morrison
& Foerster LLP were on brief, for appellees.


                           February 18, 2021




     ***   Of the District of New Hampshire, sitting by designation.
                                 - 2 -
             Laplante,       District      Judge.         The    question     in    this

interlocutory appeal is whether the district court abused its

discretion in denying both intervention as of right and permissive

intervention to the Foundation for Individual Rights in Education,

Independent        Women's    Law     Center,       and     Speech      First,     Inc.

(collectively,       the     "movants"      or    "movant-intervenors")            under

Federal Rule of Civil Procedure 24(a)(2) and (b)(1)(B).

             The suit underlying the appeal involves a challenge to

the   U.S.   Department       of   Education's      recent       promulgation      of   a

regulation that sets the standard for actionable sexual harassment

for   administrative       enforcement       of   Title     IX    of   the    Education

Amendments of 1972, 20 U.S.C. § 1681(a), and provides additional

procedural protections to students accused of sexual harassment.

The plaintiffs are appellees here defending the district court's

decision.    Acting Secretary Rosenfelt, Acting Assistant Secretary

Goldberg, and the Department of Education (collectively, "the

government") are the named defendants in the suit.                     The government

has taken no position on the issue of intervention and did not

participate in either the briefing or the oral argument in this

appeal.

             The    Foundation      for    Individual      Rights      in    Education,

Independent Women's Law Center, and Speech First, Inc. moved to

intervene for the purpose of arguing that the First Amendment

requires a standard for actionable "sexual harassment" that is at

                                          - 3 -
least as narrow as the definition provided in the new regulation

and that the Fifth Amendment's Due Process Clause mandates the

additional procedural protections.         The district court denied the

motion in a summary order, finding that the movant-intervenors had

failed to show that the government would not adequately protect

their rights.    On appeal, the movant-intervenors contend that the

district court abused its discretion by denying the motion to

intervene.   We affirm.

I.    Applicable Standard of Review

           A district court's denial of a motion to intervene as of

right under Rule 24(a) is reviewed "through an abuse-of-discretion

lens."   T-Mobile Ne. LLC v. Town of Barnstable, 969 F.3d 33, 38

(1st Cir. 2020).    The same "lens" is used for reviewing the denial

of a motion for permissive intervention under Rule 24(b).               Id.

But "the abuse-of-discretion standard is not a monolith: within

it,   abstract   legal   rulings   are   scrutinized   de   novo,   factual

findings are assayed for clear error, and the degree of deference

afforded to issues of law application waxes or wanes depending on

the particular circumstances."       Id.

II.   Background

           The regulation challenged by the plaintiffs is entitled

"Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance," 85 Fed. Reg.

30,026 (May 19, 2020) (codified at 34 C.F.R. § 106) (the "Rule").

                                   - 4 -
It sets standards for how educational institutions that receive

federal financial assistance must handle student allegations of

sexual harassment. As relevant here, the Rule defines the standard

for "sexual harassment" to be used in administrative enforcement

of Title IX to be generally the same as the standard set by Davis

v. Monroe County Board of Education, 526 U.S. 629, 651 (1999), for

private Title IX suits.      See 34 C.F.R. § 106.30(a)(2); 85 Fed.

Reg. at 30,033 (explaining the reasoning for adopting the Davis

standard).   The Rule also requires that schools provide additional

procedural protections to students accused of sexual harassment.

85 Fed. Reg. at 30,046-55.

          In June 2020, the plaintiffs filed this suit challenging

various portions of the Rule and its promulgation        under the

Administrative Procedure Act ("APA") and the Fifth Amendment's

Equal Protection guarantees.1    They seek an injunction declaring

the Rule invalid and enjoining its implementation.2 The government


     1 The plaintiffs' Equal Protection claim is premised on
allegations that former Secretary of Education DeVos and other
members of the Department of Education held discriminatory and
stereotypical beliefs about women and accordingly singled out
women for excessively onerous procedures and standards in
establishing sexual harassment.

     2 Similar suits about the Rule have proceeded in the Southern
District of New York, the District of Maryland, and the District
of Columbia. New York v. U.S. Dep't of Educ., No. 1:20-cv-4260
(S.D.N.Y); Know Your IX v. DeVos, No. 1:20-cv-1224 (D. Md.);
Pennsylvania v. DeVos, No. 1:20-cv-1468 (D.D.C.).      The movants
asked to intervene in all three cases. The Southern District of
New York denied intervention. In the District of Maryland, the
                                - 5 -
has opposed the relief sought by the plaintiffs and has challenged

the plaintiffs' standing, asserted various APA defenses as to each

claim, and argued that there was no Equal Protection violation.

            The movant-intervenors disagree with the government's

strategic and policy choice not to argue that the First Amendment

requires the use of a standard for actionable sexual harassment

that is at least as narrow as the standard set by Davis and that

the additional procedural protections for students accused of

sexual harassment provided by the Rule are required by the Fifth

Amendment's   Due   Process    Clause.      The   movant-intervenors    thus

requested    intervention     for   the   purpose   of   presenting    those

constitutional arguments in addition to the government's non-

constitutional defenses.      In their motion, the movants argued that

they were entitled to intervene as of right under Rule 24(a) and

by the court’s permission under Rule 24(b).

            Before either the plaintiffs or the government filed any

responses or objections, the district court denied the motion to

intervene in a summary electronic order.            The order stated, in

full:

            The motion to intervene is denied as there is
            no adequate showing that the government will
            not   adequately    protect   the    proposed
            intervenors['] rights. The Court will, of


motion to intervene was denied as moot after the case was dismissed
without prejudice for lack of standing. The District Court for
the District of Columbia granted permissive intervention.


                                    - 6 -
                 course, welcome a brief amicus curiae from the
                 proposed intervenors.

This interlocutory appeal followed.3                   We held oral argument on

January 5, 2021.4

III. Discussion

                 On timely motion, the court must permit anyone
                 to intervene who . . . claims an interest
                 relating to the property or transaction that
                 is the subject of the action, and is so
                 situated that disposing of the action may as
                 a practical matter impair or impede the
                 movant's ability to protect its interest,
                 unless existing parties adequately represent
                 that interest.

Fed.       R.    Civ.     P.   24(a)(2).     Failure        to    satisfy      any   single

requirement for intervention as of right under Rule 24(a) – such

as showing inadequate representation by existing parties – is

sufficient grounds to deny a request for "intervention as of

right."         See id.

                 If the requirements of Rule 24(a)(2) are not met, "[o]n

timely          motion,    the    court    may     permit        anyone   to    intervene

who . . . has a claim or defense that shares with the main action




       An order denying a motion to intervene is immediately
       3

appealable. Pub. Serv. Co. of N.H. v. Patch, 136 F.3d 197, 204
(1st Cir. 1998).

       Between the filing of this appeal and the issuance of this
       4

opinion, the district court tried the case. The movant-intervenors
did not file any motion in the district court for leave to file an
amicus brief raising their legal theory.       The district court
granted every motion for leave to file an amicus brief that was
presented to it, accepting nine briefs from various amici.
                                           - 7 -
a common question of law or fact."             Fed. R. Civ. P. 24(b)(1)(B).

Intervention       under    Rule     24(b)     is   known       as   "permissive

intervention."      Id.

           The movant-intervenors contend that the district court

abused its discretion by denying their motion to intervene as of

right on the ground that the government will adequately represent

their interests.      They also argue that the district court abused

its discretion by failing to adequately explain its denial of

permissive intervention, preventing this court from conducting a

meaningful appellate review.              The plaintiffs respond that the

district   court     correctly     reasoned     that     the    government   will

adequately represent the movant-intervenors' interests and that

this serves as sufficient reason to deny both intervention as of

right and permissive intervention.

           A.      Intervention as of Right

           In denying the motion to intervene, the district court

found that the movant-intervenors failed to show that the existing

defendants, namely, the government, would not adequately represent

their    claimed     interests.5          Generally,      "an    applicant    for

intervention     need      only    make    a   minimal     showing    that   the




     5 Because we may affirm solely on the ground that the
government adequately represents whatever interests the movants
may have in the subject matter of this case, we do not express any
opinion as to whether the movants have shown that they have an
interest sufficient to warrant intervention under Rule 24(a).
                                     - 8 -
representation afforded by existing parties likely will prove

inadequate."    Patch, 136 F.3d at 207.        But, in any case, "[a] party

that seeks to intervene as of right must produce some tangible

basis to support a claim of purported inadequacy."               Id.

           Furthermore,    "the burden      of persuasion        is ratcheted

upward" when the movant seeks to intervene as a defendant alongside

a government entity.     See id.   In those circumstances, "this court

and a number of others start with a rebuttable presumption that

the government will defend adequately its action[.]"                   Cotter v.

Mass. Ass'n of Minority L. Enf't Officers, 219 F.3d 31, 35 (1st

Cir. 2000).    A successful rebuttal "requires 'a strong affirmative

showing'   that   the    agency    (or   its    members)    is    not     fairly

representing the applicants' interests."           Patch, 136 F.3d at 207

(quoting United States v. Hooker Chems. & Plastics Corp., 749 F.2d

968, 985 (2d Cir. 1984)).

           The movant-intervenors attempt to make that showing by

identifying their "interests and goals" purportedly not shared by

the government.    They contend that while they want to secure broad

First Amendment and due process rights on college and university

campuses, the government wants to minimize legal challenges and

maintain regulatory flexibility.           The movant-intervenors assert

that these divergent motivations have led them to pursue different

legal   strategies      than   those     pursued     by    the    government.

Specifically, the movant-intervenors say that the government has

                                   - 9 -
failed to make constitutional arguments that they would make, and

they suggest that the government has made an argument (that the

plaintiffs lack standing) that they would not.                  Consequently, the

movant-intervenors contend, the government's representation is

inadequate.

              We reject the movant-intervenors' claim.                As explained

in   Massachusetts    Food     Association      v.    Massachusetts        Alcoholic

Beverages Control Commission, a movant-intervenors' interest in

making   an    additional    constitutional          argument    in    defense       of

government action does not render the government's representation

inadequate.     197 F.3d 560, 567 (1st Cir. 1999) (rejecting movant-

intervenors'      argument     that    the     state's     representation        was

inadequate because of their intent to make an argument under the

Twenty-First Amendment that was not pursued by the state); see

also T-Mobile Ne., 969 F.3d at 39 ("[T]he presumption that a

governmental entity defending official acts adequately represents

the interests of its citizens applies full-bore, given the Town's

vigorous,     no-holds-barred     defense      of    its   refusal    to     grant    a

variance or other regulatory relief to T-Mobile."); Maine v. Dir.,

U.S. Fish & Wildlife Serv., 262 F.3d 13, 19-20 (1st Cir. 2001)

(rejecting argument that movants were entitled to intervention

where    government    could    make     "several      obvious,       more    direct

arguments . . . in which the [movant and government had] a common

interest"); Daggett v. Comm'n on Governmental Ethics & Election

                                      - 10 -
Practices, 172 F.3d 104, 112-13 (1st Cir. 1999).               Nor is perfect

identity of motivational interests between the movant-intervenor

and   the    government      necessary      to   a   finding    of    adequate

representation.     See Mass. Food Ass'n, 197 F.3d at 567.             And the

government's putative interests in "regulatory flexibility" and

minimizing future legal challenges do not create a sufficient case-

specific    conflict    to   render   the     district   court's     denial   of

intervention an abuse of discretion.

            For example, in Cotter the court held that the City of

Boston's defense of its use of racial criteria in promotions for

law enforcement officers was sufficiently inadequate as to the

movant minority police officers because the City's interests and

likely defenses were in conflict with the minority officers'

interests     and   proposed    defense       that   racial    criteria   were

appropriate     given     "alleged     deficiencies      in    its    current"

promotional exams.      219 F.3d at 32-33, 35-36 (emphasis omitted).

Similarly, in Conservation Law Foundation of New England, Inc. v.

Mosbacher, the court held that a state agency's representation of

movant fishing groups was inadequate when the agency raised no

defense to the suit and agreed to a settlement that subjected the

movants to more stringent rules than had previously been in effect.

966 F.2d 39, 44 (1st Cir. 1992).         In contrast, here, the government

has raised several defenses to the suit that would uphold the Rule,

while the movant-intervenors would only raise extra constitutional

                                     - 11 -
theories    not      in   conflict   with        the   government's    defenses       nor

requiring additional evidentiary development.

               The   movants    point       to     International      Paper    Co.     v.

Inhabitants of the Town of Jay for the supposition that "the

adverse impact of stare decisis standing alone may be sufficient

to satisfy the [practical impairment] requirement."                    887 F.2d 338,

344 (1st Cir. 1989) (alteration in original) (quoting 3B J. Moore,

Moore’s Federal Practice ¶ 24.07[3], at 24-65 (2d ed. 1987)). From

this,    the    movants     infer    that    the       district    court   abused     its

discretion in denying intervention because the judgment they seek

would set precedent on their preferred constitutional theories

while    the     judgment      sought       by     the    government       would     not.

International Paper Co. does not render the district court’s

decision an abuse of discretion, as the government's success in

defending the Rule would not foreclose the movants from presenting

their constitutional arguments in a later and appropriate case.

See id. ("[I]t was not unreasonable for the district court to

conclude that a refusal to let Maine intervene would not impair or

impede     Maine’s        ability    to     protect       its     interest    in     the

interpretation of its environmental laws.").

               Moreover, the movants' proposition that the government's

avoidance       of    constitutional        issues       renders     inadequate       its

representation of their interest in having those issues addressed

is inconsistent with the principle of constitutional avoidance.

                                          - 12 -
Courts are obliged to avoid rulings on constitutional questions

when non-constitutional grounds will suffice to resolve an issue.

Sony BMG Music Ent. v. Tenenbaum, 660 F.3d 487, 511 (1st Cir. 2011)

(discussing the myriad problems that are likely to arise if a court

fails to observe the principle of constitutional avoidance and

vacating   district     court’s    avoidable   ruling    on    constitutional

issue).    Consistent with that principle, the government made a

strategic and policy choice to defend the Rule's promulgation on

non-constitutional grounds.         The movants' putative interest in

having certain constitutional issues addressed now rather than

later does not obviate the principle of constitutional avoidance.

Indeed,    it   would    be   inconsistent     with     the     principle   of

constitutional   avoidance    to    conclude   that     the    district   court

abused its discretion in denying an intervention sought to expedite

a judgment on constitutional questions that could have been avoided

by limiting the case to the issues as framed by the plaintiffs and

government.     Accordingly, the district court did not abuse its

discretion in denying intervention as of right.               See Fed. R. Civ.

P. 24(a)(2).6




     6 To the extent the movants contend that the district court
abused its discretion by summarily disposing of the motion for
intervention as of right, that argument is foreclosed by T-Mobile
Northeast. 969 F.3d at 38.
                                    - 13 -
           B.    Permissive Intervention

           The movant-intervenors assert that, even if they are not

entitled to intervene as of right, the district court should have

permitted them to intervene under Rule 24(b).          They argue that the

district court failed to adequately explain its reasoning for

denying the motion to intervene, such that this court cannot

meaningfully review the order.7

           This court's precedents foreclose the movants' position.

The court may affirm a district court's ruling for any reason

supported by the record.     Miles v. Great N. Ins. Co., 634 F.3d 61,

65 n.5 (1st Cir. 2011).      That holds true even in the context of

review for abuse of discretion, as this court offers deference to

the district court's decisionmaking to the extent its "findings or

reasons can be reasonably inferred."        Cotter, 219 F.3d at 34; see

also Ungar v. Arafat, 634 F.3d 46, 51 (1st Cir. 2011) ("The

district court denied the motion to intervene in a bench decision.

It   did   not   subdivide   its     analysis   into     discrete   silos.

Nevertheless, its findings and reasoning can easily be inferred

from the record.").      And, to the extent the district court's

reasons are not stated or cannot be reasonably inferred, "abuse-




     7 The movants also reiterate their belief that the district
court erred in finding that the government will adequately
represent their interests, and they contend that the district court
therefore abused its discretion if it relied on that ground to
deny permissive intervention.
                                   - 14 -
of-discretion review simply becomes less deferential because there

is nothing to which to give deference."         See T-Mobile Ne., 969

F.3d at 38 (internal quotation marks omitted).        But even if "the

district court summarily denies a motion to intervene, the court

of appeals must review the record as a whole to ascertain whether,

on the facts at hand, the denial was within the compass of the

district   court's   discretion."      Id.   (affirming   summary   order

denying motion to intervene).

           T-Mobile Northeast forecloses the movants' suggestion

that the district court abused its discretion by not adequately

considering their arguments for permissive intervention or by

summarily denying the motion.    Id.   Moreover, to conclude that the

district court did not abuse its discretion in denying the motion,

we need not go beyond the express reasons the district court gave

for denying intervention. Though its order was terse, the district

court’s reasoning need not be divined: the movant-intervenors did

not show that the government would not adequately protect their

interests and the amicus procedure provides sufficient opportunity

for them to present their view.8 That reasoning, which as discussed




     8 Of course, a district court should not consider arguments
raised by amici that go beyond the issues properly raised by the
parties. E.g., Sindi v. El-Moslimany, 896 F.3d 1, 31 n.12 (1st
Cir. 2018).   And, as we noted, the principle of constitutional
avoidance requires courts to avoid ruling on constitutional
questions if the issues can be resolved on non-constitutional
grounds. Sony BMG Music Ent., 660 F.3d at 511.
                                - 15 -
above    supports    denial     of     intervention      as   of    right,    is   also

sufficient      on   this     record    to     sustain    the      district   court's

discretion as to permissive intervention.                     See id. at 41 ("To

begin,    a   district      court    considering      requests       for   permissive

intervention should ordinarily give weight to whether the original

parties to the action adequately represent the interests of the

putative      intervenors.");        Mass.   Food   Ass'n,      197    F.3d   at   568

(affirming     denial    of    motion    for     permissive     intervention       when

"[t]he district court reasonably concluded that the Commonwealth

was adequately representing the interests of everyone concerned to

defend the statute and that any variations of legal argument could

adequately be presented in amicus briefs").

IV.   Conclusion

              The district court's order denying the Foundation for

Individual Rights in Education, Independent Women's Law Center,

and Speech First, Inc.'s motion to intervene is AFFIRMED.




                                        - 16 -